Citation Nr: 0835361	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  02-08 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, asserted to be secondary to the service-connected 
residuals of a dental injury.  

2.  Entitlement to an initial compensable rating for 
residuals of a dental injury.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1960 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey granted service connection for residuals 
of a dental injury (0%, effective from October 31, 1997).  

Following receipt of notification of that decision, the 
veteran perfected a timely appeal with respect to the 
assignment of the noncompenable evaluation for his 
service-connected dental disorder.  In a November 2001 rating 
action, the RO, in pertinent part, continued the 
noncompensable evaluation for this disability but assigned an 
effective date of October 29, 1997 for the grant of service 
connection for this disorder.  

In December 2003, the Board remanded this increased rating 
claim to the RO, through the Appeals Management Center (AMC) 
in Washington, D.C.  Following completion of the requested 
actions as well as a continued denial of this issue, the case 
was returned to the Board for further appellate review.  

In August 2005, the Board awarded a compensable rating of 
30%, from October 30, 2002 to July 10, 2003, for the 
service-connected residuals of a dental injury and confirmed 
the noncompenable evaluation for this disorder for the 
remainder of the appeal period.  A September 2006 rating 
action effectuated the Board's decision.  Additionally, the 
rating action notes that the effective date of the grant of 
service connection for the service-connected residuals of a 
dental injury is October 27, 1997.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2008, the Court vacated the Board's August 2005 
decision and remanded the matter for further consideration.  
In light of the Court's vacate of the August 2005 decision, 
the Board must consider the increased rating claim currently 
on appeal to be that issue which had been before the Board in 
August 2005-entitlement to an initial compensable rating for 
the service-connected residuals of a dental injury.  

The issue of entitlement to service connection for a 
cardiovascular disorder, asserted to be secondary to the 
service-connected residuals of a dental injury, will be 
discussed in further detail in the REMAND portion of the 
following decision.  

In a February 2008 statement and also in the substantive 
appeal which was received at the RO in July 2002, the veteran 
asserted that he has developed a loss of sense of taste as a 
result of his service-connected residuals of a dental injury 
and has experienced flashbacks of the traumatic injury in 
which he lost his teeth.  Further review of the claims folder 
indicates that service connection has been granted for a 
chronic adjustment disorder (10%, effective from October 
1997).  The issues of entitlement to service connection for a 
disability manifested by a loss of sense of taste, asserted 
to be secondary to the service-connected residuals of a 
dental injury, and entitlement to a disability rating greater 
than 10% for the service-connected chronic adjustment 
disorder have not been adjudicated by the agency of original 
jurisdiction (AOJ) and are not inextricably intertwined with 
the current appeal. These claims are, therefore, referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From October 27, 1997 to October 29, 2002, the veteran 
wore suitable dentures for his upper and lower teeth.  

2.  From October 30, 2002 to July 10, 2003, the veteran was 
instructed by medical personnel not to wear his lower 
dentures due to the vestibuloplasty that he underwent on 
October 30, 2002.  

3.  Since July 11, 2003, the veteran has worn suitable 
dentures for his upper and lower teeth.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
from October 27, 1997 to October 29, 2002, and since July 11, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Code 9913 (2007).  

2.  The criteria for an initial disability rating of 
30 percent from October 30, 2002 to July 10, 2003, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's increased (compensable) rating claim 
essentially falls within this fact pattern.  Following 
receipt of notification of the March 2001 grant of service 
connection for residuals of a dental injury, the veteran 
perfected a timely appeal of the initially assigned 
noncompensable evaluation for this disorder.  Clearly, no 
section 5103(a) notice is required for the veteran's 
increased (compensable) rating claim.  As such, the 
additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the March 
2001 notification of the rating action dated earlier that 
month, the June 2002 statement of the case (SOC), and 
supplemental statements of the case subsequently issued in 
January 2003 and February 2005] that contain notice of VA's 
rating communication, his appellate rights, a summary of 
relevant evidence, citations to applicable law (diagnostic 
code), and a discussion of the reasons for the decision made 
by the agency of original jurisdiction.  In short, the 
procedural requirements of the law have been satisfied.  No 
further due process development of the initial compensable 
rating claim adjudicated in this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  In 
addition, during the current appeal, the veteran has been 
accorded several thorough and pertinent VA examinations, 
including one recently completed in January 2008.  

In February 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO.  A copy of 
the transcript of that hearing has been associated with the 
claims folder.  Subsequently, in March 2005, the veteran 
requested a second hearing before the Board.  As the veteran 
has, however, already been accorded a hearing before the 
Board and has not provided any reasons (e.g., just cause) for 
his request for a second hearing, the Board finds that a 
remand to accord the veteran another hearing before a VLJ is 
not necessary.  

There is no suggestion in the current record that additional 
evidence, relevant to the issue adjudicated in this decision, 
exists and can be procured.  In particular, the veteran has 
pointed to no other pertinent evidence which has not been 
obtained.  The Board concludes, therefore, that no further 
evidentiary development of this claim is required.  The Board 
will, therefore, proceed to consider the issue adjudicated in 
this decision, based on the evidence of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the March 2001 rating action, the RO 
granted service connection for residuals of a dental injury 
(0%, effective from October 1997).  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

Initially, the Board notes that changes to dental disorder 
regulations were made during the pendency of the appeal.  See 
64 Fed. Reg. 30,392-30,393 (June 8, 1999).  The VA General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether application of the 
revised version would produce retroactive results.  A new 
rule may not extinguish any rights or benefits the claimant 
had prior to enactment of the new rule.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Most of these changes, however, were made to the regulations 
pertaining to the adjudication of claims for service 
connection for dental disorders.  In any event, and most 
significantly, none of the changes (which became effective on 
June 8, 1999) altered the substance of the criteria utilized 
in the rating of service-connected dental disorders.  

According to the applicable rating criteria, loss of teeth 
due to the loss of substance of the body of the maxilla or 
mandible without loss of continuity-where the loss of the 
masticatory surface can be restored by suitable prosthesis-
warrants a noncompensable rating.  Loss of teeth due to the 
loss of substance of the body of the maxilla or mandible 
without loss of continuity-where the lost masticatory 
surface cannot be restored by suitable prosthesis-will be 
evaluated as follows:  10% (all upper and lower teeth on one 
side are missing, all lower anterior teeth are missing, or 
all upper anterior teeth are missing), 20% (all upper and 
lower anterior teeth are missing or all upper and lower 
posterior teeth are missing), 30% (loss of all lower teeth or 
loss of all upper teeth), and 40% (loss of all teeth).  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2007).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected dental 
injury residuals is more severe than that which is reflected 
by the currently assigned noncompensable evaluation.  In 
particular, he has described numerous sores underneath his 
dentures as well as loose-fitting dentures.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The Board finds that the medical findings, which 
directly address the criteria under which this disorder is 
evaluated, to be more probative than the subjective evidence 
of complaints of increased symptomatology.  

Multiple dental examinations conducted between October 27, 
1997 and October 29, 2002 demonstrate the presence of 
moderately advanced resorption, slight irregularity and 
prominence particularly on the left side of the crestal bone, 
a small ulcer on the left retromolar consistent with 
irritation from the denture, and loss of mandibular 
vestibular depth.  Maxillary and mandibular complete dentures 
were present and found to be moderately stable and retentive 
(in December 1997), ill-fitting (in June 2000 and February 
2002), and loose (in September 2002).  

On October 30, 2002, the veteran underwent a vestibuloplasty 
(a lowering of the floor of his mouth with a split-thickness 
skin graft from his left thigh).  Following the surgery, he 
was instructed not to wear his lower denture.  At a follow-up 
treatment session conducted approximately one week later in 
November 2002, the veteran reported feeling minimal 
discomfort but did not describe an inability to eat, or 
difficulty eating.  An examination conducted several weeks 
later in November 2002 showed that the area of the operation 
was healing normally without signs of infection or fever and 
that the resorbable sutures remained intact.  The veteran 
reported diminishing pain.  A December 2002 examination 
demonstrated the presence of moderate to severe resorption of 
the maxilla and mandible ridge from long-term wearing of 
dentures.  

On July 11, 2003, the veteran's complete lower denture was 
inserted.  At a follow-up treatment session conducted one 
month later in August 2003, paste was used to adjust the 
ridge area, and denture ointment was applied on the ridge and 
the denture to soothe the sore spots.  The veteran reported 
being satisfied with his treatment.  A January 2008 dental 
examiner explained that the inadequate retention of the 
veteran's dentures "is to be expected considering the amount 
of bone resorption that occurred following the extractions."  

The Board has considered the veteran's complaints of numerous 
sores underneath his dentures as well as loose-fitting 
dentures.  Indeed, medical records dated between October 27, 
1997 and October 29, 2002 show the presence of a small ulcer 
on the left retromolar consistent with irritation from the 
denture and have confirmed (on various occasions) ill-fitting 
or loose dentures.  Significantly, however, these medical 
records clearly indicate-and the veteran does not assert 
otherwise-that during this time period he wore complete 
(upper and lower) dentures.  As the veteran wore suitable 
prostheses (e.g., dentures) to restore his loss of 
masticatory surface continuously between October 27, 1997 and 
October 29, 2002, a compensable rating for the 
service-connected residuals of a dental injury during this 
time period is not warranted.  38 C.F.R. § 4.150, DC 9913 
(2007) (where loss of masticatory surface can be restored by 
suitable prosthesis, a noncompensable rating will be 
assigned).  

Beginning on October 30, 2002 when the veteran underwent a 
vestibuloplasty (a lowering of the floor of his mouth with a 
split-thickness skin graft from his left thigh), and 
continuing through July 10, 2003, however, he was unable to 
wear his lower denture.  Clearly, for this time period, a 30% 
rating is warranted.  38 C.F.R. § 4.150, DC 9913 (2007) 
(where loss of masticatory surface cannot be restored by 
suitable prosthesis for loss of all lower teeth, a 30% rating 
will be assigned).  As the evidence of record does not show 
that the veteran was unable to wear his upper dentures during 
this time period, the next higher of 40% is not warranted.  
38 C.F.R. § 4.150, DC 9913 (2007) (where loss of masticatory 
surface cannot be restored by suitable prosthesis for loss of 
all teeth, a 40% rating will be assigned).  

Additionally, the record clearly indicates that, on July 11, 
2003, the veteran's lower denture was inserted.  No evidence 
has been received-including any assertions from the veteran 
himself-that he has, at any time since July 11, 2003, been 
unable to wear either his upper or lower dentures.  In fact, 
at an August 2003 follow-up treatment session, the veteran 
reported being satisfied with his treatment.  Consequently, a 
compensable rating for the service-connected residuals of a 
dental injury since July 11, 2003 is not warranted.  
38 C.F.R. § 4.150, DC 9913 (2007) (where loss of masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable rating will be assigned).  

In October 2006, the veteran's attorney asserted that an 
increased (compensable) rating is warranted for the veteran's 
service-connected dental injury residuals due to jaw pain 
that he experiences and resulting limitation of motion.  
Significantly, however, as a careful and thorough review of 
the record indicates, service connection has been granted 
only for the dental aspect (e.g., loss of teeth) of the 
trauma that the veteran sustained during service.  The 
diagnostic code relevant to the service-connected disability 
does not involve impairment (including limitation of motion) 
of a joint-including the jaw.  38 C.F.R. § 4.150, DC 9913.  

The Board has certainly considered other diagnostic codes 
which evaluate impairment resulting from residuals of a 
dental injury.  Based upon the absence of any pertinent 
pathology, however, the Board finds that these additional 
diagnostic codes are not applicable herein.  See 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9909, 9911-9912, 9914-9916 
(2007).  

Further, the Board acknowledges that, at a December 1997 VA 
dental examination, the veteran described occasional tingling 
on the left side of his face.  At the personal hearing 
conducted before the undersigned VLJ at the RO in February 
2003, the veteran testified that he also experienced this 
symptom during service.  Hearing transcript (T.) at 7.  In an 
April 2005 statement, the veteran's then-representative 
asserted that a separate compensable rating should be awarded 
for the neurological deficit of the left side of the 
veteran's face.  

Significantly, however, at no time after the December 1997 VA 
dental examination has the veteran complained of similar 
neurological problems.  Further, no physical evaluation 
(including the December 1997 examination) has objectively 
confirmed the presence of neurological pathology of the left 
side of his face.  As such, the Board finds that a separate 
compensable rating due to neurological impairment associated 
with the service-connected residuals of a dental injury is 
not warranted.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the service-connected 
residuals of a dental injury for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

During the current appeal, the veteran has described 
embarrassment when food gets caught underneath his dentures, 
difficulty chewing and swallowing with dentures, and 
difficulty talking with dentures in his mouth.  He has also 
described jaw pain.  Importantly, however, a complete and 
thorough review of the claims folder indicates that, other 
than the October 2002 hospitalization during which the 
veteran underwent the vestibuloplasty, his service-connected 
residuals of a dental injury have not required any additional 
hospitalization and have not resulted in marked interference 
with employment at any time during the current appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as the 
requiring of periodic medical attention and the impact of 
wearing dentures are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, the service-connected residuals of a 
dental injury have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the 
service-connected residuals of a dental injury for any time 
during the current appeal.  


ORDER

An initial compensable rating for residuals of a dental 
injury from October 27, 1997 to October 29, 2002 and since 
July 11, 2003 is denied.  

An initial disability rating of 30% for residuals of a dental 
injury from October 30, 2002 to July 10, 2003 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

In January 2003, the RO denied service connection for a 
cardiovascular disorder, asserted to be secondary to the 
service-connected residuals of a dental injury.  In a 
statement received at the RO in the following month, the 
veteran (through his then-representative) expressed 
disagreement with this denial.  To date, no SOC regarding 
this matter has been furnished.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the Court held that, when an 
appellant files a timely notice of disagreement (NOD) as to a 
particular issue, and no SOC is furnished, the Board should 
remand, rather than refer, the claim for the issuance of an 
SOC.  

Accordingly, the case is REMANDED for the following action:

Unless the claim for service connection 
for a cardiovascular disorder, asserted to 
be secondary to the service-connected 
residuals of a dental injury, is resolved 
by a granting of the benefit sought, or 
the NOD is withdrawn, furnish the veteran 
and his attorney an SOC in accordance with 
38 C.F.R. § 19.29.  This issue should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


